DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on May 19, 2020 was filed prior to the mailing date of the first action on the merits.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Status of Claims
This first action on the merits is in response to the application filed on April 15, 2020. Claims 1-20 are pending and have been examined.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 14-16, and 18-19 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 14, 16, 18 and 19 recite “a touch sensitive input means”. The metes and bounds of this limitation are unclear inasmuch that one of ordinary skill in the art would not be clear on what constitutes as infringement for “a touch sensitive input means”. Examiner will interpret “a touch sensitive input means” to be any method or device used for touch sensitive input. 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. The claim(s) recite(s) an abstract idea. This judicial exception is not integrated into a practical application. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
Under Step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance, hereinafter referred to as the “2019 PEG” test the claims are directed to statutory categories. Specifically, the computer implemented method, as claimed in claims 1-9, is directed to a process. Additionally, the non-transitory computer readable medium, as claimed in claims 10-16, is directed to a machine. Furthermore, the system, as claimed in claims 17-20, is also directed to a machine.
While the claims fall within statutory categories, under revised Step 2A, Prong 1 of the 2019 PEG, the claimed invention recites the abstract idea of product recommendation. Specifically, representative claim 1 recites the abstract idea of: 
receiving a plurality of user inputs representative of factors affecting product selection;
generating a product name;
generating a product description;
generating at least one product customization recommendation;
generating at least one expenditure recommendation;
communicating each of the product name, the product description, the at least one product customization recommendation, and at least one expenditure recommendation to the user;
receiving a user selection for each of a product customization and an expenditure amount; and
generating, based on the user inputs and user selection, a set of instructions for creating the gift product.
Under revised Step 2A, Prong 1 of the 2019 PEG, it is necessary to evaluate whether the claim recites a judicial exception by referring to subject matter groupings articulated in the guidance. When considering the 2019 PEG, the claims recite an abstract idea. For example, representative claim 1 recites the abstract idea of product recommendation, as noted above. This concept is considered to be a certain method of organizing human activity. Certain methods of organizing human activity are defined by the 2019 PEG as including “fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions).” In this case, the abstract idea recited in representative claim 1 is a certain method of organizing human activity because generating and communicating a product customization recommendation is a sales activity. Thus, representative claim 1 recites an abstract idea. 
Under revised Step 2A, Prong 2 of the 2019 PEG, if it is determined that the claims recite a judicial exception, it is then necessary to evaluate whether the claims recite additional elements that integrate the judicial exception into a practical application of that exception. In this case, representative claim 1 includes additional elements such as a product customization system, a user interface, a networked user device, and a processor device.
Although reciting additional elements, the additional elements do not integrate the abstract idea into a practical application because they merely amount to no more than a general link of the use FairWarning v. Iatric Sys., 839 F.3d 1089, 1094-95 (Fed. Cir. 2016). Similarly, specifying that the abstract idea of product recommendation occurs within an electronic world merely indicates a field of use in which to apply the abstract idea because this requirement merely limits the claims to the computer field, i.e., to execution on a generic computer. As such, representative claim 1 is directed to an abstract idea.
Under Step 2B of the 2019 PEG, if it is determined that the claims recite a judicial exception that is not integrated into a practical application of that exception, it is then necessary to evaluate the additional elements individually and in combination to determine whether they provide an inventive concept (i.e., whether the additional elements amount to significantly more than the exception itself).
In this case, as noted above, the additional elements recited in independent claim 1 are recited and described in a generic manner merely amount to no more than a general link of the use of the abstract idea to a particular technological environment or field of use.
Even when considered as an ordered combination, the additional elements of representative claim 1 do not add anything that is not already present when they considered individually. In Alice, the court considered the additional elements “as an ordered combination,” and determined that “the computer components ... ‘ad[d] nothing ... that is not already present when the steps are considered separately’" and simply recite intermediated settlement as performed by a generic computer." Id. (citing Mayo, 566 U.S. at 79, 101 USPQ2d at 1972). Similarly, when viewed as a whole, representative claim 1 simply conveys the abstract idea itself facilitated by generic computing components. Therefore, under Step 2B of the Alice/Mayo test, there are no meaningful limitations in representative claim 1 
As such, representative claim 1 is ineligible. 
Dependent claims 2-9 do not aid in the eligibility of independent claim 1. For example, claim 7 merely further defines the abstract limitations of claim 1. Additionally, claims 2-6 and 8-9 merely provide further embellishments of the limitations recited in independent claim 1. 
Furthermore, it is noted that claims 7-9 include additional elements of a screen, a display, and an audio device. However, these additional elements do not integrate the abstract idea into a practical application because they merely amount to a general link to a particular technological environment or field of use. These additional elements are merely generic elements and are likewise described in a generic manner in Applicant’s specification. Additionally, the additional elements do not amount to significantly more because they merely amount to a general link to a particular technological environment or field of use. 
Thus, dependent claims 2-9 are also ineligible. 
Lastly, the analysis above applies to all statutory categories of invention. Although literally invoking machines, claims 10-16 and 17-20 remain only broadly and generally defined, with the claimed functionality paralleling that of claims 1-9. It is noted that claims 10 and 17 includes additional elements of a non-transitory computer readable medium, a computing device, a first user interface, a second user interface, a first computing device, and a gift product customization system. However, these additional elements do not integrate the abstract idea into a practical application because they merely amount to a general link of the use of the abstract idea to a particular technological environment or field of use. These additional elements are merely generic elements and are likewise described in a generic manner in Applicant’s specification. Additionally, the additional elements do not amount to significantly more because they merely amount to a general link of the use of the abstract idea to a particular 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-8, 10-14, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Fingerer et. al. (US 20110252348 A1, herein referred to as Fingerer), in view of Linden et. al. (US 20130332308 A1, herein referred to as Linden).

	With respect to claim 1, Fingerer discloses:
A computer implemented method for generating a gift product, comprising {Fingerer, see at least: fig 3; [0052] bouquet templates may also correspond to particular themes, such as, e.g., but not limited to, Valentine's Day, graduation, wedding, or an anniversary, etc; [0092] the user may then be able to e-mail that real-time video to the recipient of the gift}:
receiving, via a product customization system comprising a user interface communicatively coupled to a networked user device comprising a processor device, a plurality of user inputs representative of factors affecting product selection {Fingerer, see at least: fig 1, #104, 106; fig 12, #1202, 1204, 1230; [0089] the user input may include variables, such as, e.g., but not limited to, favorite flowers, number of flowers, budget, price range, preferred color, occasion, or theme, etc};
generating a product name {Fingerer, see at least: fig 6-9, minimalist template 1; fig 10, bouquet template 3; [0046] In 404, the floral arrangement creation engine system 102 may provide one or more template choices to a user; [0053] bouquet templates may also correspond to particular themes, such as, e.g., but not limited to, Valentine's Day, graduation, wedding, or an anniversary, etc};
generating a product description {Fingerer, see at least: [0047] each bouquet template selection may have information associated with the template identifying a number and location of each type of flower in the bouquet template; [0075] the GUI may also include a tab selection area in which users by select to view line flowers, focal flowers, filler flowers and greenery}; 
generating at least one product customization recommendation {Fingerer, see at least: figs 4-5; [0067] the floral arrangement creation engine system 102 may generate a floral suggestion for the user to improve the floral arrangement 200; [0068] floral suggestions may be alternate suggestions to help users appropriately design an arrangement; [0086] the GUI may also include an animated Bouquet Adviser which may offer regular recommendations to the user on style and presentation or may offer floral suggestions; [0088] the floral arrangement creation engine system 102 may offer the user a preview function in which the floral arrangement creation engine system 102 may modify or re-arrange ;
generating at least one expenditure {Fingerer, see at least: figs 6-11, flower prices; [0074] FIG. 6 illustrates a graphical user interface (GUI) 600 for the creation of a floral arrangement 200 based on a bouquet template... the floral arrangement creation engine system 102 may interact with a user via a GUI 600 displayed on the user computer ... the GUI may include a flower choice area depicting one or more flower choices for a user to choose a flower to include in a floral arrangement 200};
communicating, via the user device, each of the product name, the product description, the at least one product customization recommendation, and at least one expenditure to the user {Fingerer, see at least: figs 6-11; [0042] the floral arrangement creation engine system 102 may provide the flower arrangement to the user. According to an exemplary embodiment, the floral arrangement creation engine system 102 may provide the flower arrangement via displaying a representation of the generated floral arrangement 200 on a computer of the user};
receiving a user selection, via the user interface, for each of a product customization recommendation and an expenditure amount {Fingerer, see at least: figs 6-11, flower prices; [0055] In 406, the floral arrangement creation engine system 102 may receive a template selection from the user selecting one of the templates presented in 404; [0076] the user may drag-and-drop flower choices from the flower choice area to the floral arrangement area}; and
generating, based on the user inputs and user selection, a set of instructions for creating the gift product {Fingerer, see at least: fig 6, instructions; [0074] FIG. 6 illustrates a graphical user interface (GUI) 600 for the creation of a floral arrangement 200 based on a bouquet template... the floral arrangement creation engine system 102 may interact with a user via a GUI 600 displayed on the user computer ... the GUI may include a flower choice area depicting one or more flower choices for a user to choose a flower to include in a floral arrangement 200}.

at least one expenditure recommendation.
However, Linden teaches:
at least one expenditure recommendation {Linden, see at least: [0079] Block S140 can select multiple gift items to be advertised to the Sender in Block S150. For example, Block S140 can select three different items suitable as gifts for the recipient. The items can be of similar cost and function but be of different configurations or include different types or levels of personalization. The items can alternatively be of varying price in order to give the sender a substantially wide price window of available gifts}.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included the price recommendation as taught by Linden in the gift product method of Fingerer in order to meet spending expectations and/or requirements of the sender (Linden, see: [0073]).

With respect to claim 2, Fingerer and Linden teach the method of claim 1. Fingerer further discloses:
wherein generating the product name depends at least in part on an input of the plurality of inputs {Fingerer, see at least: fig 6-9, minimalist template 1; fig 10, bouquet template 3; [0046] In 404, the floral arrangement creation engine system 102 may provide one or more template choices to a user; [0089] the user input may include variables, such as, e.g., but not limited to, favorite flowers, number of flowers, budget, price range, preferred color, occasion, or theme, etc., and the Bouquet Generator may create a custom bouquet based on the variables presented to the floral arrangement creation engine system 102}.

With respect to claim 3, Fingerer and Linden teach the method of claim 1. Fingerer further discloses:
wherein generating the product description depends at least in part on an input of the plurality of inputs {Fingerer, see at least: [0047] each bouquet template selection may have information associated with the template identifying a number and location of each type of flower in the bouquet template; [0089] the user input may include variables, such as, e.g., but not limited to, favorite flowers, number of flowers, budget, price range, preferred color, occasion, or theme, etc., and the Bouquet Generator may create a custom bouquet based on the variables presented to the floral arrangement creation engine system 102}.

With respect to claim 4, Fingerer and Linden teach the method of claim 1. Fingerer further discloses:
wherein generating the at least one product customization recommendation comprises generating at least one product color palette recommendation {Fingerer, see at least: [0088] the preview function may also offer suggestions to the users and display the user's choice of flowers in an alternate arrangement and in different colors}.

With respect to claim 5, Fingerer and Linden teach the method of claim 1. Fingerer further discloses:
wherein generating the at least one product customization recommendation comprises generating at least one presentation recommendation {Fingerer, see at least: [0086] the GUI may also include an animated Bouquet Adviser which may offer regular recommendations to the user on style and presentation or may offer floral suggestions}.

With respect to claim 6, Fingerer and Linden teach the method of claim 1. Fingerer further discloses:
wherein generating the at least one product customization recommendation and generating the at least one expenditure each respectfully depend at least in part on an input of the plurality of inputs {Fingerer, see at least: [0089] the user input may include variables, such as, e.g., but not limited to, favorite flowers, number of flowers, budget, price range, preferred color, occasion, or theme, etc., and the Bouquet Generator may create a custom bouquet based on the variables presented to the floral arrangement creation engine system 102}.
While Fingerer discloses product customization recommendation and expenditure dependent in part on the plurality of inputs, Fingerer does not disclose:
the at least one expenditure recommendation.
However, Linden teaches:
the at least one expenditure recommendation {Linden, see at least: [0079] Block S140 can select multiple gift items to be advertised to the Sender in Block S150. For example, Block S140 can select three different items suitable as gifts for the recipient. The items can be of similar cost and function but be of different configurations or include different types or levels of personalization. The items can alternatively be of varying price in order to give the sender a Substantially wide price window of available gifts}.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included the price recommendation as taught by Linden in the gift product method of Fingerer in order to meet spending expectations and/or requirements of the sender (Linden, see: [0073]).

With respect to claim 7, Fingerer and Linden teach the method of claim 1. Fingerer further discloses:
displaying the set of instructions on a screen or printing the set of instructions {Fingerer, see at least: fig 6, instructions; [0074] FIG. 6 illustrates a graphical user interface (GUI) 600 for the creation of a floral arrangement 200 based on a bouquet template}.

With respect to claim 8, Fingerer and Linden teach the method of claim 1. Fingerer further discloses:
wherein the user interface is a display coupled to a touch sensitive input means {Fingerer, see at least: fig 1, #106; fig 12, #1202, 1230; [0101] Computer 1200 may also include an input device 1216 such as, e.g., (but not limited to) a mouse or other pointing device such as a digitizer, a keyboard or other data entry device (none of which are labeled), and/or a touchscreen integrated with display 1230, etc.}.

With respect to claim 10, Fingerer discloses:
A non-transitory computer readable medium embodying instructions executable by a computing device which when executed cause the computing device to {Fingerer, see at least: [0108] Embodiments of the invention may also be implemented as instructions stored on a machine-readable medium, which may be read and executed by a computing platform to perform the operations described herein}:
prompt a user to input a plurality of user inputs representative of factors affecting product selection into a first user interface of the computing device {Fingerer, see at least: fig 1, #104, 106; fig 12; [0037] through the graphical user interface, the floral arrangement creation engine system 102 may provide a plurality of flower choices to a user; [0074] the floral arrangement creation engine system 102 may interact with a user via a GUI 600 displayed on the user computer; [0089] the user input may include variables, such as, e.g., but not limited to, favorite flowers, number of flowers, budget, price range, preferred color, occasion, or theme, etc.};
generate a product name {Fingerer, see at least: fig 6-9, minimalist template 1; fig 10, bouquet template 3; [0046] In 404, the floral arrangement creation engine system 102 may provide one or more template choices to a user; [0053] bouquet templates may also correspond to particular themes, such as, e.g., but not limited to, Valentine's Day, graduation, wedding, or an anniversary, etc}; 
generate a product description {Fingerer, see at least: [0047] each bouquet template selection may have information associated with the template identifying a number and location of each type of flower in the bouquet template; [0075] the GUI may also include a tab selection area in which users by select to view line flowers, focal flowers, filler flowers and greenery}; 
generate at least one product customization recommendation {Fingerer, see at least: figs 4-5; [0041] a floral suggestion may include, such as, e.g., but not limited to, a position for the flower input, an orientation for the flower input, a color for the flower input, a size for the flower input, a type for the flower input, or an error suggestion; [0067] the floral arrangement creation engine system 102 may generate a floral suggestion for the user to improve the floral arrangement 200; [0068] floral suggestions may be alternate suggestions to help users appropriately design an arrangement; [0086] the GUI may also include an animated Bouquet Adviser which may offer regular recommendations to the user on style and presentation or may offer floral suggestions; [0088] the floral arrangement creation engine system 102 may offer the user a preview function in which the floral arrangement creation engine system 102 may modify or re-arrange flowers in the floral arrangement 200 to improve the floral arrangement 200; see also [0059], [0061], [0063]}; 
generate at least one expenditure {Fingerer, see at least: figs 6-11, flower prices, total price; [0074] FIG. 6 illustrates a graphical user interface (GUI) 600 for the creation of a floral arrangement 200 based on a bouquet template... the floral arrangement creation engine system 102 may interact with a user via a GUI 600 displayed on the user computer ... the GUI may include a flower choice area depicting one or more flower choices for a user to choose a flower to include in a floral arrangement 200};
communicate, via the first interface of the computing device or a second user interface of the computing device, each of the product name, the product description, the at least one product customization recommendation, and the at least one expenditure recommendation to the user {Fingerer, see at least: figs 6-11, flower prices; [0042] the floral arrangement creation engine system 102 may provide the flower arrangement via displaying a representation of the generated floral arrangement 200 on a computer of the user; [0046] In 404, the floral arrangement creation engine system 102 may provide one or more template choices to a user; [0047] each bouquet template selection may have information associated with the template identifying a number and location of each type of flower in the bouquet template; [0086] the GUI may also include an animated Bouquet Adviser which may offer regular recommendations to the user on style and presentation or may offer floral suggestions}; 
record a user selection for each of a product customization and an expenditure amount {fig 6-11, flower prices; [0055] In 406, the floral arrangement creation engine system 102 may receive a template selection from the user selecting one of the templates presented in 404; [0076] the user may drag-and-drop flower choices from the flower choice area to the floral arrangement area}; and
generate, based on the user inputs and user selection, a set of instructions for creating the gift product {Fingerer, see at least: fig 6, instructions; [0074] FIG. 6 illustrates a graphical user interface (GUI) 600 for the creation of a floral arrangement 200 based on a bouquet template... the floral arrangement creation engine system 102 may interact with a user via a GUI 600 displayed on the user computer ... the GUI may include a flower choice area depicting one or more flower choices for a user to choose a flower to include in a floral arrangement 200}.
Although disclosing a non-transitory computer readable medium for generating a customized product, Fingerer does not disclose:
at least one expenditure recommendation.
However, Linden teaches:
at least one expenditure recommendation {Linden, see at least: [0079] Block S140 can select multiple gift items to be advertised to the Sender in Block S150. For example, Block S140 can select three different items suitable as gifts for the recipient. The items can be of similar cost and function but be of different configurations or include different types or levels of personalization. The items can alternatively be of varying price in order to give the sender a Substantially wide price window of available gifts}.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included the price recommendation as taught by Linden in the gift product method of Fingerer in order to meet spending expectations and/or requirements of the sender (Linden, see: [0073]).

Regarding claims 11-14, claims 11-14 are directed to a non-transitory computer readable medium, dependent from claim 10. Claims 11-14 recite limitations that are parallel in nature to those addressed above for claims 4, 5, 7, and 8, which are directed towards a method dependent from claim 1. Therefore, claims 11-14 are rejected for the same reasons as set forth above for claims 4, 5, 7, and 8, respectively.

With respect to claim 16, Fingerer and Linden teach the method of claim 10. Fingerer further discloses: 
wherein the second user interface is selected from the group consisting of a display coupled to a touch sensitive input means and an audio device configured to emit sounds and receive voice input {Fingerer, see at least: fig 1, #106; figs 6-11 (i.e., multiple user interfaces); [0074] the floral arrangement creation engine system 102 may interact with a user via a GUI 600 displayed on the user computer; [0101] Computer 1200 may also include an input device 1216 such as, e.g., (but not limited to) a mouse 

With respect to claim 17, Fingerer discloses:
	A gift product customization system {Fingerer, see at least: fig 1; [0052] bouquet templates may also correspond to particular themes, such as, e.g., but not limited to, Valentine's Day, graduation, wedding, or an anniversary, etc; [0092] the user may then be able to e-mail that real-time video to the recipient of the gift}, comprising:
a first computing device connected to a network {Fingerer, see at least: fig 1, #104, 106}, 
the first computing device comprising:
a first user interface configured to convey a series of questions or prompts to a user {Fingerer, see at least: figs 6-11 (i.e., multiple user interfaces); [0037] through the graphical user interface, the floral arrangement creation engine system 102 may provide a plurality of flower choices to a user; [0074] the floral arrangement creation engine system 102 may interact with a user via a GUI 600 displayed on the user computer};
a second user interface configured to receive user input responsive to the series of questions or prompts {Fingerer, see at least: figs 6-11 (i.e., multiple user interfaces); [0038] the flower arrangement creation engine system 102 may receive a flower input of a user from the user computer 106; [0101] Computer 1200 may also include an input device 1216 such as, e.g., (but not limited to) a mouse or other pointing device such as a digitizer, a keyboard or other data entry device (none of which are labeled), and/or a touchscreen integrated with display 1230, etc.};
a processor device configured to use the user input to generate a product name, a product description, at least one product color palette recommendation, at least one presentation recommendation, and at least one expenditure {Fingerer, see at least: figs 6-11, flower prices, total ; 
the first computing device further configured to communicate each of the product name, the product description, at least one product color palette recommendation, the at least one presentation recommendation, and the at least one expenditure to a user {Fingerer, see at least: figs 6-11, flower prices; [0074] the floral arrangement creation engine system 102 may interact with a user via a GUI 600 displayed on the user computer; [0046] In 404, the floral arrangement creation engine system 102 may provide one or more template choices to a user; [0047] each bouquet template selection may have information associated with the template identifying a number and location of each type of flower in the bouquet template; [0088] the preview function may also offer suggestions to the users and display the user's choice of flowers in an alternate arrangement and in different colors; [0086] the GUI may also include an animated Bouquet Adviser which may offer regular recommendations to the user on style and presentation or may offer floral suggestions}; and
a computing device connected to the network configured to communicate a set of instructions for creating the gift product based on user selections among each of the recommendations {Fingerer, see at least: fig 6, instructions; [0055] In 406, the floral arrangement creation engine system 102 may receive a template selection from the user selecting one of the templates presented in 404; [0076] the user may drag-and-drop flower choices from the flower choice area to the floral arrangement area; .
While Fingerer discloses a gift product customization system, Fingerer does not disclose:
at least one expenditure recommendation; and
a second computing device connected to the network.
However, Linden teaches:
at least one expenditure recommendation {Linden, see at least: [0079] Block S140 can select multiple gift items to be advertised to the Sender in Block S150. For example, Block S140 can select three different items suitable as gifts for the recipient. The items can be of similar cost and function but be of different configurations or include different types or levels of personalization. The items can alternatively be of varying price in order to give the sender a Substantially wide price window of available gifts}; and
a second computing device connected to the network {Linden, see at least: [0023] Generally, the sender- and recipient-side interfaces can each be accessible through a web browser or through a native application executing on an electronic device. Such as a laptop computer, a desktop computer, a tablet, a Smartphone, a personal data assistant (PDA), a personal music player, etc}.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included a series of questions and recommendations as taught by Linden in the gift product method of Fingerer in order to provide pinpoint, occasion-specific, sender-specific, recipient-specific recommending for a particular product (Linden, see: [0022]).

With respect to claim 18, Fingerer and Linden teach the system of claim 17. Fingerer further discloses:
wherein the first user interface is selected from the group consisting of a display coupled to a touch sensitive input means and an audio device configured to emit sounds and receive voice input {Fingerer, see at least: fig 1, #106; figs 6-11 (i.e., multiple interfaces); [0101] Computer 1200 may also include an input device 1216 such as, e.g., (but not limited to) a mouse or other pointing device such as a digitizer, a keyboard or other data entry device (none of which are labeled), and/or a touchscreen integrated with display 1230, etc.}.

With respect to claim 19, Fingerer and Linden teach the system of claim 17. Fingerer further discloses:
wherein the second user interface is selected from the group consisting of a display coupled to a touch sensitive input means and an audio device configured to emit sounds and receive voice input {Fingerer, see at least: fig 1, #106; figs 6-11 (i.e., multiple interfaces); [0074] the floral arrangement creation engine system 102 may interact with a user via a GUI 600 displayed on the user computer; [0101] Computer 1200 may also include an input device 1216 such as, e.g., (but not limited to) a mouse or other pointing device such as a digitizer, a keyboard or other data entry device (none of which are labeled), and/or a touchscreen integrated with display 1230, etc.}.

With respect to claim 20, Fingerer and Linden teach the system of claim 17. Fingerer further discloses:
wherein the computing device comprises at least one of a screen configured to display the set of instruction and a printer configured to print the set of instructions {Fingerer, see at least: fig 6, .
Although disclosing a computing device comprising of a screen configured to display the set of instruction, Fingerer does not disclose:
the second computing device.
However, Linden teaches:
a second computing device connected to the network {Linden, see at least: [0023] Generally, the sender- and recipient-side interfaces can each be accessible through a web browser or through a native application executing on an electronic device. Such as a laptop computer, a desktop computer, a tablet, a Smartphone, a personal data assistant (PDA), a personal music player, etc}.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included a series of questions and recommendations as taught by Linden in the gift product method of Fingerer in order to provide pinpoint, occasion-specific, sender-specific, recipient-specific recommending for a particular product (Linden, see: [0022]).
Claims 9 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Fingerer et. al. (US 20110252348 A1, herein referred to as Fingerer), in view of Linden et. al. (US 20130332308 A1, herein referred to as Linden), in further view of Stoll et. al. (US 9875483 B2, herein referred to as Stoll).

With respect to claim 9, Fingerer and Linden teach the method of claim 1. Fingerer does not disclose:
wherein the user interface is an audio device configured to emit sounds and receive voice input.
However, Stoll teaches:
wherein the user interface is an audio device configured to emit sounds and receive voice input {Stoll, see at least: [11:39-46] The user interface 204 includes an associated display device 106 and optionally includes an input means such as a keyboard, mouse, a touch sensitive display, or other input buttons 208. Optionally, the display device 106 includes an audio device or other information delivery device. Furthermore, some client systems use a microphone and voice recognition to supplement or replace the keyboard}.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included the audio device as taught by Stoll in the gift product method of Fingerer and Linden in order to make online services more convenient and user-friendly (Stoll, see: [2:7-10]).

Regarding claim 15, claim 15 is directed to a non-transitory computer readable medium. Claim 15 recites limitations that are parallel in nature to those addressed above for claim 9, which is directed towards a method. Therefore, claim 15 is rejected for the same reasons as set forth above for claim 9. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. They include:
Garber (US 9811833 B1) used for understanding how a gift giver can set rules for a gift recipient in personalizing an existing product.
Cooper (US 20180218436 A1) used for understanding product recommendations based on user preferences using multiple vendors.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE A BARLOW whose telephone number is (571)272-5820.  The examiner can normally be reached on Mon-Thurs 8:00am-6:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein can be reached on (571) 272-6764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/K.A.B./Examiner, Art Unit 3625                                                                                                                                                                                                        
/ALLISON G WOOD/Primary Examiner, Art Unit 3625